
	
		II
		112th CONGRESS
		1st Session
		S. 822
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Coburn (for himself
			 and Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require all
		  wage withholding returns to be filed electronically.
	
	
		1.Required electronic filing of
			 wage withholding returns
			(a)In
			 generalParagraph (2) of section 6011(e) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively,
				(2)by inserting
			 before subparagraph (B), as so redesignated, the following new
			 subparagraph:
					
						(A)shall—
							(i)require any
				person that is required to file a return containing information described in
				section 6051(a) to file such return on magnetic media, and
							(ii)provide for
				waiver of the requirements of clause (i) in the case of demonstrated hardship
				for a person having 5 or fewer
				employees,
							,
				and
				(3)by inserting
			 except as provided in subparagraph (A), before shall not
			 require in subparagraph (B), as so redesignated.
				(b)Conforming
			 amendmentParagraph (4) of section 6011(e) of the Internal
			 Revenue Code of 1986 is amended by striking paragraph (2)(A) and
			 inserting paragraph (2)(B).
			(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 filed after December 31, 2011.
			
